DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the entire surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the entire surface” will be interpreted as “an entire surface”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (US 2016/0268568) in view of Takahashi et al. (US 2011/0195321).
Regarding claims 1, 2 and 5, Asai et al. discloses in Figs 1-9, a secondary zinc battery ([0012], [0030], [0032]) comprising: (a) at least one unit cell ([0012], [0030], [0032]) comprising; a positive electrode ([0012], [0030], [0032], [0074]); a negative-electrode structure comprising ([0012], [0030], [0032], [0074]) a negative-electrode active material layer ([0038]) comprising elemental zinc ([0038]); a layered double hydroxide (LDH) separator ([0012]) comprising a porous substrate ([0048]-[0050]) composed of a polymeric material and LDH ([0048]-[0050]), pores ([0048]-[0050]) of the porous substrate ([0048]-[0050]) being filled with the LDH ([0048]-[0050]) such that the LDH separator ([0012]) is hydroxide-ion-conductive and gas-impermeable ([0051]), the LDH separator ([0012]) separating the positive electrode ([0012], [0030], [0032], [0074]) from the negative-electrode active material layer ([0012], [0030], [0032], [0074]); and an electrolytic solution ([0041], [0047], [0074]);
Asai et al. does not explicitly disclose a pressuring unit compacting the unit cell to bring the negative-electrode structure in close contact with the LDH separator, wherein compaction by the pressuring unit brings the LDH separator into contact with the entire surface of the negative-electrode structure without gaps, wherein the pressuring unit is disposed outside the at least one case to externally press and deflect the case such that the unit cells are compacted.
Takahashi et al. discloses in Figs 1-5, a metal air battery (ref 100) including multiple unit electrode cells (refs 10) stacked together (Fig 1) and disposed with an external 
Takahashi et al. and Asai et al. are analogous since both deal in the same field of endeavor, namely, metal-air battery structures.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the external pressure unit disclosed by Takahashi et al. into the battery structure of Asai et al. to compress the internal structures together without gaps suppressing contact resistance due to dimensional change, thereby improving battery performance and service life.

Regarding claim 3, modified Asai et al. discloses all of the claim limitations as set forth above and also discloses the secondary zinc battery further comprises at least one case ([0012], [0030], [0032], [0074]) accommodating the unit cell ([0012], [0030], [0032], [0074]).

Regarding claim 7, modified Asai et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the pressuring unit is disposed inside the case.
Takahashi et al. discloses in Figs 1-5, a metal air battery (ref 100) including multiple unit electrode cells (refs 10) stacked together (Fig 1) and disposed with an internal pressure tightening cushion (ref 66).  The internal pressure tightening cushion (ref 66) 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the internal pressure tightening cushion disclosed by Takahashi et al. into the battery structure of Asai et al. within the casing to compress the internal structures together without gaps suppressing contact resistance due to dimensional change, thereby improving battery performance and service life.

Regarding claim 10, modified Asai et al. discloses all of the claim limitations as set forth above and also discloses the LDH is incorporated into the porous substrate over the entire thickness thereof ([0043]-[0051]).

Regarding claim 14, modified Asai et al. discloses all of the claim limitations as set forth above and also discloses the secondary zinc battery is a zinc-air secondary battery ([0012], [0030], [0032]) comprising the positive electrode that is an air electrode ([0012], [0030], [0032]).

Claims 4 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (US 2016/0268568) in view of Takahashi et al. (US 2011/0195321) as applied to claim 3 above, and further in view of Nakura (US 2011/0086248).

Nakura discloses in Figs 1-7, a zinc secondary battery ([0076]) including a plurality of unit cells in individual cases integrated into one battery container ([0036]).  This configuration allows increased power for high energy applications such as EV’s and HEV’s ([0002]).
Nakura and Asai et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the battery structure of Asai et al. as multiple individual cells in a single structure to allow for increased power for high energy applications such as electric vehicles.

Claims 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (US 2016/0268568) in view of Takahashi et al. (US 2011/0195321) as applied to claim 1 above, and further in view of Phillips (US 2005/0003270).
Regarding claims 8-9 and 11-12, modified Asai et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the negative-electrode structure further comprises a liquid retention material that covers or wraps around the negative-electrode active material layer, wherein the liquid retention material is a non-woven fabric, and wherein the negative-electrode structure further comprises a current collector, wherein the current collector is a copper foil or an expanded copper metal.
Phillips discloses a zinc secondary battery ([0006]) including a negative electrode active material disposed on a copper current collector ([0025]), the negative electrode 
Phillips and Asai et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the copper collector and non-woven fabric disclosed by Phillips into the negative electrode of Asai et al. to keep resistivity low and enhance capacity, thereby enhancing overall battery performance.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (US 2016/0268568) in view of Takahashi et al. (US 2011/0195321) as applied to claim 1 above, and further in view of Uchida et al. (US 2007/0292758).
Regarding claim 13, modified Asai et al. discloses all of the claim limitations as set forth above and also discloses the secondary zinc battery is a secondary nickel-zinc battery ([0012], [0030], [0032]) but does not explicitly disclose the positive electrode that comprises nickel hydroxide and/or nickel oxyhydroxide.
Uchida et al. discloses in Figs 1-2, a secondary zinc battery ([0040]) including a cathode comprising nickel hydroxide ([0003]).  This configuration enhances density of cathode material ultimately enhancing overall battery performance and allowing down-sizing of batteries ([0003]).
Uchida et al. and Asai et al. are analogous since both deal in the same field of endeavor, namely, batteries.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Lam et al. (US 2012/0244429) discloses in Figs 1-21, a secondary zinc battery including negative electrode with non-woven fabric thereon ([0243]).

Georges (US 2,906,802) discloses in Figs 1-9, a secondary zinc battery (Abstract) including a cell housed in a casing (ref 19) with spring (ref 66) applying pressure to the battery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725